DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1A-1D, Claims 1, 2, 7-11, 13, and 15 in the reply filed on 02/17/22 is acknowledged.
Claims 3-6, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/22.
Claim Objections
Claim 11 is objected to because of the following informalities: “the second connection pattern” in the line last lacks antecedent basis and should be changed to “a second connection pattern” in order to avoid a potential 112 indefiniteness rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by KATAOKA (US PG Pub 2017/0059097 A1) (12/11/19 IDS).
Regarding claim 11, KATAOKA discloses a light emitting module (1a, FIGS. 1A-1B, [0018]) comprising: 
a first light emitting device (32, FIG. 1B, [0018]) in which a plurality of light emitting elements (a light emitting element is interpreted to be an array of 4 LED chips 34 so that 32 comprises 3 light emitting elements as defined, see annotated FIG. 1B below) are mounted; 
a second light emitting device (31, FIG. 1B, [0018]) in which a plurality of light emitting elements (31 comprises 4 light emitting elements as defined above, see annotated FIG. 1B below) are mounted greater, wherein a number of the light emitting elements mounted in the second light emitting device is greater by one than a number of the light emitting elements mounted in the first light emitting device (31 has exactly one array of LED chips greater than that of 32, see annotated FIG. 1B below); and 
a first mounting substrate (2, FIG. 1A, [0018]) having a mounting surface provided with a plurality of connection patterns (23, FIGS. 1A-1B, [0018]) having the same pattern, 
wherein the first light emitting device is mounted on a first of the connection patterns (see annotated FIG. 1A below), and the second light emitting device is mounted on the second connection pattern (see annotated FIG. 1A below).

    PNG
    media_image1.png
    626
    723
    media_image1.png
    Greyscale

Regarding claim 15, KATAOKA discloses a method of manufacturing a light emitting module (1a, FIGS. 1A-1B, [0018]) comprising at least one light emitting device (31/32, FIG. 1B, [0018]) in which a plurality of light emitting elements (a light emitting element is interpreted to be an array of 4 LED chips 34, see annotated FIG. 1B above) are mounted, the method comprising: 
providing a plurality of light emitting devices (see annotated FIG. 1B above) including one or more first light emitting devices (31 has 4 light emitting elements, see annotated FIG. 1 above) and one or more second light emitting devices (32 has 3 light emitting elements, see annotated FIG. 1 above), wherein a number of the light emitting elements mounted in the first light emitting device is different by one from a number of the light emitting elements mounted in the second light emitting device (31 has exactly one array of LED chips greater than that of 32, see annotated FIG. 1B above); 
providing a first mounting substrate (2, FIG. 1A, [0018]) having a mounting surface provided with a plurality of connection patterns (23, FIGS. 1A-1B, [0018]) having identical patterns (a first connection pattern is identical in shape to a second connection pattern, see annotated FIG. 1B above), each of the connection patterns corresponding to a respective one of the light emitting devices (the first connection pattern corresponding to 32 while the second connection pattern corresponds to 31, see annotated FIG. 1B above); 
mounting at least one of the first light emitting devices on a first of the plurality of connection patterns (see annotated FIG. 1B above); and 
mounting at least one of the second light emitting devices on the second of the plurality of connection patterns (see annotated FIG. 1B above).
Allowable Subject Matter
Claims 1, 2, and 7-10 are allowed.
Claims 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2779238 A1 discloses a direct type backlight module 20 comprising a plurality of luminous elements 10 each including a plurality of LED chips 130, wherein each of the luminous elements are mounted on a housing 220 electrically connected by a plurality of connection wires 240 (see FIG. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828